Motion, insofar as it seeks leave to appeal as against Maria Serena Bartha, as to whom the action remains pending in her representative capacity as administratrix of the estate of Nicholas Bartha, dismissed upon the ground that as to her the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as *772it seeks leave to appeal from that portion of the Appellate Division order that denied appellant’s motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.